                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEAST DIVISION

UNIVERSAL LIFE CHURCH                       )
MONASTERY STOREHOUSE, et al.,               )
                                            )
              Plaintiffs,                   )
                                            )
        v.                                  )       No. 2:19-cv-00049
                                            )
WAYNE NABORS, et. al.,                      )
                                            )
              Defendants.                   )

                                            ORDER

       In accordance with the discussions at the status conference on August 17, 2020, any Motions

to Dismiss on immunity grounds shall be filed on or before September 4, 2020, with responses due

October 5, 2020, and relies (limited to five pages) due October 21, 2020. As a housekeeping

matter, the pending Motions (Doc. Nos. 115, 124 & 127) are DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.


                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




  Case 2:19-cv-00049 Document 204 Filed 08/18/20 Page 1 of 1 PageID #: 2590
